DETAILED ACTION
Status of Claims
Claims 1-2, 4-10, 12, 14-17, 19-23 and 25 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 14 is objected to because the claim should read:
14. ([...]) The otic pharmaceutical formulation of claim 1, wherein the therapeutic agent is an immunomodulating agent, an aural pressure modulating agent, a corticosteroid, an antimicrobial agent, an otic neurotrophic factor, an antagonist of truncated TrkC,,
B.	Claim 20 is objected to because the claim should read:
20. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation is free or substantially free of: water, C1-C6 alcohols,,
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 12, 14-17, 19-23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over LICHTER (US 2016/0228357 A1, Publ. Aug. 11, 2016; on 06/18/2020 IDS; hereinafter, “Lichter”), in view of BRITTEN (US 2004/0214753 A1, Publ. Oct. 28, 2004; on 06/18/2020 IDS; hereinafter, “Britten”).
Lichter is directed to:
AURIS FORMULATIONS FOR TREATING OTIC DISEASES AND CONDITIONS
ABSTRACT
Disclosed herein are compositions and methods for the treatment of otic disorders with immunomodulating agents and auris pressure modulators.  In these methods, the auris compositions and formulations are administered locally to an individual afflicted with an otic disorder, through direct application of the immunomodulating and/or auris pressure modulating compositions and formulations onto the auris media and/or auris interna target areas, or via perfusion into the auris media and/or auris interna structures.
Lichter, title & abstract.  In this regard, Lichter teaches a pharmaceutical formulation for use in the treatment of an otic disease:
[0015]	Accordingly, provided herein, in some embodiments, are pharmaceutical formulations for use in the treatment of an otic disease or condition formulated to provide a therapeutically effective amount of an immunomodulating agent across the round window membrane into the cochlea, the formulation comprising:
[0016]  between about 0.2% to about 6% by weight of an immunomodulating agent, or pharmaceutically acceptable prodrug or salt thereof;
[0017]  between about 16% to about 21 % by weight of a polyoxyethy lene-polyoxypropylene triblock copolymer of general formula E106 P70 E106;
[0018]  sterile water, q.s., buffered to provide a peri-lymph-suitable pH between about 6.0 and about 7.6;
[0019]  and substantially low degradation products of the immunomodulating agent;
wherein the pharmaceutical formulation has a perilymphsuitable osmolarity between about 250 and 320 mOsm/L, less than about 50 colony forming units (cfu) of microbiological agents per gram of formulation, and less than about 5 endotoxin units (EU) per kg of body weight of a subject.
Lichter, par. [0015]-[0019].
Regarding claim independent claim 1 and the requirements:
1. ([...]) An otic pharmaceutical formulation comprising:
a) a therapeutic agent, or pharmaceutically acceptable prodrug or salt thereof; and
b) triglycerides comprising long-chain fatty acids;
wherein the triglycerides are present in an amount that is sufficient to stabilize the therapeutic agent for injection into an ear, and wherein the otic pharmaceutical formulation comprises at least about 50% by weight of the triglycerides.
Lichter clearly teaches a pharmaceutical formulation for use in the treatment of an otic disease (Lichter, par. [0015]-[0019]), whereby it is noted “an immunomodulating agent, or pharmaceutically acceptable prodrug or salt thereof” (Lichter, par. [0015]) is encompassed by: 
“a) a therapeutic agent, or pharmaceutically acceptable prodrug or salt thereof” of claim 1, and
an “immunomodulating agent” of claim 14:
14. ([...]) The otic pharmaceutical formulation of claim 1, wherein the therapeutic agent is an immunomodulating agent, an aural pressure modulating agent, a corticosteroid, an antimicrobial agent, an otic neurotrophic factor, an antagonist of truncated TrkC or truncated TrkB, a non-natural TrkB or Trk C agonist, or a WNT modulator.
However, Lichter DOES NOT EXPRESSLY TEACH triglycerides, and amounts thereof, in order to meet the instant requirements of:
claim 1 for “b) triglycerides comprising long-chain fatty acids; wherein the triglycerides are present in an amount that is sufficient to stabilize the therapeutic agent for injection into an ear, and wherein the otic pharmaceutical formulation comprises at least about 50% by weight of the triglycerides,” or
claims 2 and 4-6 for: 
2. ([...]) The otic pharmaceutical formulation of claim 1, wherein the triglycerides are present in an amount that is sufficient to provide sustained release of the therapeutic agent.
[...]
4. ([...]) The otic pharmaceutical formulation of claim 1, wherein the triglycerides are derived from glycerol and at least two long-chain fatty acids.
5. (Original) The otic pharmaceutical formulation of claim 4, wherein the long-chain fatty acids are tridecylic acid (tridecanoic acid), myristic acid (tetradecanoic acid), pentadecylic acid (pentadecanoic acid), palmitic acid (hexadecanoic acid) , margaric acid (heptadecanoic acid), stearic acid ( octadecanoic acid), nonadecylic acid (nonadecanoic acid), arachidic acid (eicosanoic acid), heneicosylic acid (heneicosanoic acid), behenic acid ( docosanoic acid), tricosylic acid (tricosanoic acid), lignoceric acid (tetracosanoic acid), pentacosylic acid (pentacosanoic acid), cerotic acid (hexacosanoic acid), heptacosylic acid (heptacosanoic acid), montanic acid ( octacosanoic acid), nonacosylic acid (nonacosanoic acid), melissic acid (triacontanoic acid), henatriacontylic acid (henatriacontanoic acid), lacceroic acid (dotriacontanoic acid), psyllic acid (tritriacontanoic acid), geddic acid (tetratriacontanoic acid), ceroplastic acid (pentatriacontanoic acid), hexatriacontylic acid (hexatriacontanoic acid), heptatriacontanoic acid (heptatriacontanoic acid), octatriacontanoic acid, a-linolenic acid, stearidonic acid, eicosapentaenoic acid, docosahexaenoic acid, linoleic acid, g-linolenic acid, dihomo-y-linolenic acid, arachidonic acid, docosatetraenoic acid, palmitoleic acid, vaccenic acid, paullinic acid, oleic acid, elaidic acid, gondoic acid, erucic acid, nervonic acid, mead acid, or a combination thereof.
6. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation comprises between about 50% to about 99.99% by weight of the triglycerides.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Britten, for instance, is directed to:
DISPERSIBLE PHARMACEUTICAL COMPOSITION FOR TREATMENT OF MASTITIS AND OTIC DISORDERS
ABSTRACT
A method is provided for treatment of an infective condition in a fluid-containing organ having a natural exterior orifice, such as the udder of a milk producing animal or an ear.  The method comprises administering an antibacterial agent to the organ via the exterior orifice and administering in combination therapy with the antibacterial agent a second agent that is an anti-inflammatory agent, an analgesic and/or an antipyretic.  The antibacterial agent and, optionally, the second agent, are administered as a pharmaceutical composition further comprising a vehicle that comprises an amphipathic oil that is water dispersible and ethanol insoluble, microcrystalline wax and a pharmaceutically acceptable non-aqueous carrier.  Also provided is such a composition comprising the antibacterial agent and the second agent.  The composition is readily dispersible in the fluid of the fluid-containing
Britten, title & abstract.  With regard to a non-aqueous carrier, Britten teaches:
[0168]	Pharmaceutically acceptable non-aqueous carriers of the invention can be fully saturated, or partially or fully unsaturated.  Examples of non-aqueous carriers include, but are not limited to, vegetable oils, mineral oils, synthetic oils and combinations thereof.  Examples of fully saturated nonaqueous carriers include, but are not limited to, esters of medium to long chain fatty acids (such as fatty acid triglycerides with a chain length of about C6 to about C24).  Mixtures of fatty acids are split from the natural oil (for example coconut oil, palm kernel oil, babassu oil, or the like) and are refined.  In some embodiments, medium chain (about C8 to about C12) triglycerides are useful. An illustrative saturated non-aqueous carrier comprises capric acid (about 20% to about 45%) and caprylic acid (about 45% to about 80%).  Other fully saturated non-aqueous carriers include, but are not limited to, saturated coconut oil (which typically includes a mixture of lauric, myristic, palmitic, capric and caproic acids), including those sold under the Miglyol™ trademark from Huls and bearing trade designations 810, 812, 829 and 840). Also noted are the NeoBee™ products sold by Drew Chemicals.  Isopropyl myristate is another example of a non-aqueous carrier useful in compositions of the invention.  Examples of synthetic oils include triglycerides and propylene glycol diesters of saturated or unsaturated fatty acids having 6 to 24 carbon atoms such as, for example hexanoic acid, octanoic (caprylic), nonanoic (pelargonic), decanoic (capric), undecanoic, lauric, tride-canoic, tetradecanoic (myristic), pentadecanoic, hexadecanoic (palmitic), heptadecanoic, octadecanoic (stearic), nonadecanoic, heptadecanoic, eicosanoic, heneicosanoic, docosanoic and lignoceric acids, and the like. Examples of unsaturated carboxylic acids include oleic, linoleic and linolenic acids, and the like. It is understood that the non-aqueous carrier can comprise the mono-, di- and triglyceryl esters of fatty acids or mixed glycerides and/or propylene glycol diesters wherein at least one molecule of glycerol has been esterified with fatty acids of varying carbon atom length. A non-limiting example of a “non-oil” useful as a carrier in compositions of the invention is polyethylene glycol.
[...]
[0170]	A preferred concentration range for the non-aqueous carrier in a composition of the invention is about 0.5% to about 99% weight/volume, more preferably about 10% to about 95% weight/volume, and still more preferably about 40% to about 90% weight/volume.
(Britten, par. [0168] & [0170]), whereby it is noted a non-aqueous carrier of “about 0.5% to about 99% weight/volume” of a “non-aqueous carrier” (Britten, par. [0170]) composed of “triglycerides [...] of saturated or unsaturated fatty acids having 6 to 24 carbon atoms” such as “[...], hexadecanoic (palmitic), [...], octadecanoic (stearic)” (Britten, par. [0168]) are:
encompassed by “b) triglycerides comprising long-chain fatty acids; wherein the triglycerides are present in an amount that is sufficient to stabilize the therapeutic agent for injection into an ear, and wherein the otic pharmaceutical formulation comprises at least about 50% by weight of the triglycerides” of claim 1 (and similarly for the amounts required by claims 2 and 6, see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges),
“triglycerides are derived from glycerol and at least two long-chain fatty acids” of claim 4, and
“wherein the long-chain fatty acids are [...], palmitic acid (hexadecanoic acid), [...], stearic acid ( octadecanoic acid)” of claim 5.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Lichter’s pharmaceutical formulation for use in the treatment of an otic disease (Lichter, par. [0015]-[0019]), and to incorporate Britten’s non-aqueous carrier of  “about 0.5% to about 99% weight/volume” of a “non-aqueous carrier” (Britten, par. [0170]) composed of “triglycerides” such as “fatty acids having 6 to 24 carbon atoms such as [...] octadecanoic (stearic)” (Britten, par. [0168]).  One would have been motivated to do so with a reasonable expectation of success in order to obtain the advantage of a non-aqueous carrier suitable for otic formulations (Britten, abstract).  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  Further, one of ordinary skill in the art at the time the invention was made would have been motivated to so because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP § 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.
Thus, the prior art renders claims 1-2, 4-6 and 14 obvious.
Regarding claims 7-10 and the requirements:
7. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation further comprises at least one viscosity modulating agent.
8. ([...]) The otic pharmaceutical formulation of claim 7, wherein the at least one viscosity modulating agent is silicon dioxide, povidone, carbomer, poloxamer, or a combination thereof.
9. ([...]) The otic pharmaceutical formulation of claim 7, wherein the otic pharmaceutical formulation comprises between about 0.01 % to about 20% by weight of the at least one viscosity modulating agent.
10. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation has a viscosity between about 10 cP to about 10,000 cP.
Lichter teaches “Viscosity Enhancing Agents” (Lichter, par. [0737]-[0748]).  In this regard, Lichter teaches:
“silicon dioxide” among suitable “auris-acceptable viscosity agent[s]” (Lichter, par. [0740]), and “[m]ucoadhesive agents” (Lichter, par. [0740]) which is: 
“silicon dioxide” of claim 8, and
a “at least on viscosity modulating agent” of claims 7-9;
“a mucoadhesive agent can be, for example, at least two particulate components selected from titanium dioxide, silicon dioxide, and clay, wherein the composition is not further diluted with any liquid prior to administration and the level of silicon dioxide, if present, is from about 3% to about 15%, by weight of the composition” (Lichter, par. [0712]), thereby meeting the requirements of claim 9 for “wherein the otic pharmaceutical formulation comprises between about 0.01 % to about 20% by weight of the at least one viscosity modulating agent”; and
“a thickened formulation with a final apparent viscosity from about 100 to about 1,000,000 cP” (Lichter, par. [0740]), thereby meeting the requirements of claim 10 for “wherein the otic pharmaceutical formulation has a viscosity between about 10 cP to about 10,000 cP.”
See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claims 7-10 obvious.
Regarding claim 12 and the requirements:
12. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation has an injectability of at least about 750 g.
it is noted that to the extent that Lichter DOES NOT EXPRESSLY TEACH “injectability,” and to the extent that the USPTO lacks the capacity of laboratory facilities to ascertain the “injectability” of Lichter’s formulation, “injectability” is a property presumed to be present in any composition that meets the structural requirements of the claim, absent evidence to the contrary.  If this is not the case, then applicant is either missing essential subject matter from the claims, not enabled for the full scope of the claims, or both.  The cited combination of prior art renders the otic pharmaceutical formulation of claim 1 obvious.  Thus, an artisan combining these references would arrive at an otic pharmaceutical formulation from which the property recited in claim 12 would naturally flow.  As long as the prior art renders obvious the claimed product structure, it meets the claim unless applicant provides objective evidence to show the prior art incapable of achieving the claimed properties.
Thus, the prior art renders claim 12 obvious.
Regarding claims 15-17 and the requirements:
15. ([...]) The otic pharmaceutical formulation of claim 14, wherein the therapeutic agent is dexamethasone, ciprofloxacin, or gacyclidine.
16. ([...]) The otic pharmaceutical formulation of claim 14, wherein the otic neurotrophic factor is selected from brain-derived neurotrophic factor (BDNF), ciliary neurotrophic factor (CNTF), glial cell-line derived neurotrophic factor (GDNF), neurotrophin-3, neurotrophin-4, fibroblast growth factor (FGF), insulin-like growth factor (IGF), epidermal growth factor (EGF), platelet-derived growth factor (PGF), and a combination thereof.
17. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation comprises between about 0.01 % to about 20% by weight of the therapeutic agent, or pharmaceutically acceptable prodrug or salt thereof.
Lichter teaches:
dexamethasone as a suitable corticosteroid (Lichter, par. [0611]), which is “dexamethasone” and a “therapeutic agent” of claim 15; and
BDNF as a suitable therapeutic agent (Lichter, par. [0322]), which is “brain-derived neurotrophic factor (BDNF)” and an “otic neurotrophic factor” of claim 16;
wherein “[t]he amount of active ingredient in the final formulation ranges from 0.1 to 5.0%” (Lichter, par. [0803]), thereby meeting the requirements of claim 17 for “wherein the otic pharmaceutical formulation comprises between about 0.01 % to about 20% by weight of the therapeutic agent, or pharmaceutically acceptable prodrug or salt thereof” (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges).
Thus, the prior art renders claims 15-17 obvious.
Regarding claim 19 and the requirements:
19. ([...]) The otic pharmaceutical formulation of claim 1, wherein the therapeutic agent is released from the formulation for a period of at least 1 day.
Lichter teaches:
[0823]	In other or further embodiments, the formulation provides a controlled release formulation of at least one otic agent. In certain embodiments, diffusion of at least one otic agent from the formulation occurs for a time period exceeding 5 minutes, or 15 minutes, or 30 minutes, or 1 hour, or 4 hours, or 6 hours, or 12 hours, or 18 hours, or 1 day, or 2 days, or 3 days, or 4 days, or 5 days, or 6 days, or 7 days, or 10 days, or 12 days, or 14 days, or 18 days, or 21 days, or 25 days, or 30 days, or 45 days, or 2 months or 3 months or 4 months or 5 months or 6 months or 9 months or 1 year. In other embodiments, a therapeutically effective amount of at least one otic agent is released from the formulation for a time period exceeding 5 minutes, or 15 minutes, or 30 minutes, or 1 hour, or 4 hours, or 6 hours, or 12 hours, or 18 hours, or 1 day, or 2 days, or 3 days, or 4 days, or 5 days, or 6 days, or 7 days, or 10 days, or 12 days, or 14 days, or 18 days, or 21 days, or25 days, or 30 days, or 45 days, or 2 months or 3 months or 4 months or 5 months or 6 months or 9 months or 1 year.
(Lichter, par. [0823]), which overlaps the release period of claim 19.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claim 19 obvious.
Regarding claim 20 and the requirements:
20. ([...]) The otic pharmaceutical formulation of claim 1, wherein the otic pharmaceutical formulation is free or substantially free of water, C1-C6 alcohols or Cl-C6 glycols, Cl-C4 alcohols or C1-C4 glycols, or any combination thereof.
Lichter’s pharmaceutical formulation for use in the treatment of an otic disease (Lichter, par. [0015]-[0019]) contains neither “C1-C6 alcohols or Cl-C6 glycols, Cl-C4 alcohols or C1-C4 glycols” as required by claim 20.  
Thus, the prior art renders claim 20 obvious.
Regarding claims 21-22 and the requirements:
21. ([...]) The otic pharmaceutical formulation of claim 1, further comprising cholesterol.
22. ([...]) The otic pharmaceutical formulation of claim 21, wherein the otic pharmaceutical formulation comprises between about 0.01% to about 20% by weight of the cholesterol.
Lichter teaches “cholesterol” among suitable “additional surfactant[s]” or “co-surfatant[s]” (Lichter, par. [0719]), wherein “one or more cosurfactants are utilized in the formulations of the present disclosure, they are combined, e.g., with a pharmaceutically acceptable vehicle and is present in the final formulation, e.g., in an amount ranging from about 0.1 % to about 20%” (Lichter, par. [0720]), thereby meeting the requirements of claims 21-22.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claims 21-22 obvious.
Regarding claim 23, it is noted that the requirement:
23. ([...]) The otic pharmaceutical formulation of claim 1 for use in the treatment of an otic disease or condition associated with the outer, middle, and/or inner ear.
is a recitation of intended use, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claim.  See MPEP § 2103 (I)(C).  Nonetheless, Lichter teaches: “Provided herein are auris formulations that are sterilized with stringent sterilty requirements and are suitable for administration to the middle and/or inner ear.”  Lichter, par. [0006].
Thus, the prior art renders claim 23 obvious.
Regarding claim 25 and the requirements:
25. ([...]) A method of treating an otic disease or condition in a subject in need thereof, the method comprising administering to the subject the otic pharmaceutical formulation of claim 1.
Lichter teaches auris formulations for treating otic diseases and conditions (Lichter, title), which meets the requirements of claim 25 for the active step of “administering to the subject the otic pharmaceutical formulation of claim 1”
Thus, the prior art renders claim 25 obvious.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4-10, 12, 14-15, 17, 19-20, 23 and 25 are rejected on the ground of nonstatutory double patenting over claims 1-9, 11-22 and 24-25 of U.S. Patent 10,821,185 B2 to Savel et al., hereinafter “‘185 Patent,” matured from copending Application No. 15/637,767.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to an otic formulation comprising a therapeutic agent and triglycerides comprising long chain fatty acids.
Thus claims 1-9, 11-17, 19-22 and 24-25 of the ‘185 Patent anticipate instant claims 1-2, 4-10, 12, 17, 19-20, 23 and 25.
Claims 16 and 21-22 are rejected on the ground of nonstatutory double patenting over claims 1-9, 11-17, 19-22 and 24-25 of U.S. Patent 10,821,185 B2 to Savel et al., hereinafter “‘185 Patent,” matured from copending Application No. 15/637,767, as applied to claims 1-2, 4-10, 12, 14-15, 17, 19-20, 23 and 25, above, and in view of the disclosure of LICHTER (US 2016/0228357 A1, Publ. Aug. 11, 2016; on 06/18/2020 IDS; hereinafter, “Lichter”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to an otic formulation comprising a therapeutic agent and triglycerides comprising long chain fatty acids.  However, to the extent that the ‘185 Patent DOES NOT RECITE:
(i) brain-derived neurotrophic factor (BDNF) as required by claim 16, and
(ii) choleserol and amounts thereof, as required by claims 21-22,
the incorporations thereof would be obvious per the disclosure of Lichter, as discussed above.
Thus claims 1-9, 11-17, 19-22 and 24-25 of the ‘185 Patent per Lichter render instant claims 16 and 21-22 obvious.


Conclusion
Claims 1-2, 4-10, 12, 14-17, 19-23 and 25 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611